Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 3-16 in the reply filed on August 16, 2021, is acknowledged (“Please withdraw claims 1-2 with traverse”; see page 2 of Applicants’ Response to the Restriction Requirement). Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In addition to the aforementioned election of Group II, Applicants have elected Species III-(a), “transition-metal nitride nanoparticles”, which encompasses claims 3, 4, and 7-16.
Claims 1, 2, 5, and 6 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected preparation method of a low-platinum catalyst (claims 1 and 2), and to a nonelected low-platinum catalyst based on transition metal nitride nanoparticles supported on a carbon support (claims 5 and 6), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 16, 2021.
Claims 3, 4, and 7-16 are presently under consideration by the Examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/739,755 (now U. S. Patent No. 10,549,266), filed on December 25, 2017.
Applicants’ Priority Document was filed in said parent application on December 25, 2017.

Claim Objections
Claims 3 and 7 are objected to because of the following informalities:  
a. In lines 4 and 6 of claim 3, “served as a substrate” and “served as the substrate” should both be amended to recite “serving as a substrate” and “serving as the substrate”, respectively.
b. In claim 3, in the paragraphs beginning with “the method A:” and “the method B:”, and in the last line therein, the phrase “nitride nanoparticles” should be amended to recite “transition metal nitride nanoparticles”.
claim 7, the word “precursor” should be amended to recite "transition metal precursor"; see line 4 of this claim.	
Appropriate correction is required.
The Examiner respectfully requests Applicants' assistance in ensuring continuity throughout the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is indefinite because the phrase “binary or ternary transition metal nitrides consisting of one or two or more of…” is unclear, neither a binary nor a ternary transition metal nitride can consist of only one transition metal.
Claim 7 is indefinite because the phrase "nitride ammonia complex" (line 8 therein) lacks antecedent basis.  Claim 3, from which claim 7 depends, and line 2 of claim 7, each recite "transition-metal ammonia complex".

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (U. S. Patent No. 5,326,735).  
Regarding claims 3, 4, 8, 10, 12, 14, and 16, Itoh et al. teach a catalyst comprising iridium (“low-platinum catalyst”) supported on a carrier, wherein the carrier comprises at least one carrier selected from the group consisting of metal carbides and metal nitrides, wherein exemplary metal nitrides include titanium nitride, chromium nitride, and zirconium nitride, 
Iridium is supported on the above carrier as active metal, wherein the amount of iridium to be supported on the carrier ranges from 0.005 to 10.0 wt. % (col. 3, line 61 to col. 4, line 11).
From this teaching, the skilled artisan would presume that the balance of the catalyst comprises the carrier.  Additionally, because Itoh et al. teach the feasibility in the carrier being "at least one carrier selected from...metal nitrides", and that the carrier "may be used singly or a mixture of two or more", the skilled artisan would have been motivated to reasonably expect that one of the "mixture of two or more" metal nitrides would be present in an amount falling within the claimed range of "10-40%", as recited in claim 3, absent the showing of convincing evidence to the contrary.
Further regarding claim 3, Itoh et al. teach that there is no particular restriction on the form of the…metal nitride if it is stable in air containing steam at at least 800°C” (col. 3, lines 31-34).  From this teaching, the skilled artisan would have been motivated to optimize the size of the metal nitride carrier, such as that recited in claim 3, provided that the carrier is stable in air containing steam at temperatures of at least 800°C.
Itoh et al. do not explicitly teach or suggest Applicants’ claim limitations regarding the preparation of the low-platinum catalyst, as recited claims 3, 7, 9, 11, 13, and 15.  However, it is noted that these claims recite product-by-product limitations (e.g., “wherein the low-platinum catalyst based on nitride nanoparticles is prepared by the following steps:”).  As such, it has been held that:
"Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show that the same is a process of making."  In re Brown, 173 U.S.P.Q. 685 and In re Fessmann, 180 U.S.P.Q. 324.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon accompanying this Office Action provide technological background in the art of catalysts comprising active metals and metal nitrides as exemplary carriers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        October 21, 2021